Per Curiam:
The referee properly found the defendant liable for negligence in not using the care which an ordinary person as warehouseman would exercise under the same circumstances. Upon the authority of Robinson v. N. Y. C. & H. R. R. R. Co. (145 App. Div. 391; affd., 203 N. Y. 627) and Hyman v. South Coast Hotel Co. (146 App. Div. 341) the recovery is not limited to $150 for each person. The judgment is, therefore, affirmed, with costs.
All concurred, except Howard, J., dissenting in opinion.